La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Los acusados Luis A. Maldonado Torres y Wilfredo Ortiz Alvarado presentaron unas peticiones de certiorari en las que solicitan que revisemos la corrección de una resolución y orden dictada por el Tribunal Superior, Sala de Gua-yama, el 25 de junio de 1993, mediante la cual el tribunal denegó una moción de supresión de evidencia. (1) El 15 de octubre de 1993, a los fines de evaluar la petición de cer-tiorari en el caso El Pueblo de Puerto Rico v. Wilfredo Ortiz Alvarado, CE-93-358, ordenamos al Procurador General que sometiera su réplica al recurso.(2) El 18 de octubre de 1993 el Procurador General compareció, y el 19 de octubre *43de 1993 emitimos una Resolución mediante la cual conso-lidamos el caso El Pueblo de Puerto Rico v. Wilfredo Ortiz Alvarado, CE-93-355, con el caso El Pueblo de Puerto Rico v. Luis A. Maldonado Torres, CE-93-355, y concedimos a las partes un término simultáneo para presentar sus escri-tos mediante los cuales ampliaran sus planteamientos si así lo estimaban pertinente. En auxilio de nuestra jurisdic-ción, paralizamos los procedimientos en instancia.
Las partes han comparecido y, estando en posición de resolver, así procedemos a hacerlo sin ulteriores procedimientos.
I — I
De la declaración jurada suscrita por el agente del Ne-gociado de Investigaciones Especiales, Maximino Rivera Laporte, surge la forma en que ocurrió el incidente que motivó la moción de supresión de evidencia. Éste declaró que llevaba a cabo una investigación oficial y confidencial relacionada con el trasiego de drogas y armas de fuego en Ponce. El martes 23 de febrero de 1993 recibió una lla-mada telefónica de un informante que, aunque no se iden-tificó, había venido ofreciendo información por teléfono a dicho Negociado. Esta información había sido corroborada y había dado margen a la presentación de cargos contra varios individuos. El informante le indicó “que unos indi-viduos iban a salir desde un residendial en Ponce, con ar-mas de fuego y dinero para hacer una compra de drogas, en el área de Caguas”. Exhibit 11, pág. 12. Expresó que viaja-rían en una pick-up Mazda, color vino, con tablilla Núm. 467948, y en un vehículo Ford Tempo negro, con tablilla Núm. BHC-746. Como consecuencia de esta información, se estableció una vigilancia, se localizaron los vehículos en el residencial y se les dio seguimiento. Estos se dirigieron hacia la autopista Las Américas, desviándose luego por la salida del pueblo de Coamo. Subsiguientemente, los agen-*44tes los perdieron de vista por alrededor de veinte (20) mi-nutos y los volvieron a localizar cuando tomaron nueva-mente la autopista en dirección a Salinas. Salieron de dicho pueblo y tomaron la antigua carretera Núm. 1 hasta un sector de parcelas cerca del Albergue Olímpico. El agente y otra unidad se quedaron en la carretera Núm. 1. Luego, los dos (2) vehículos volvieron a salir a la carretera Núm. 1 y tomaron la autopista, saliéndose en el pueblo de Cayey. Allí entraron a una urbanización que queda cerca de la carretera Núm. 14, después de la cual tomaron un camino sin asfaltar donde se observaba, en la entrada, un rótulo que leía Polígono. En la urbanización, el agente se mantuvo dentro de la unidad esperando que salieran. El Polígono estaba cerrado. Como á los veinte (20) minutos, el agente observó que los individuos salieron, dirigiéndose hacia el pueblo de Coamo por la carretera Núm. 14, vía Aibonito, donde los perdieron de vista.
El 25 de febrero de 1993, el agente Rivera Laporte reci-bió otra llamada del informante. Esta vez indicó que los mismos individuos iban a utilizar una guagua Cherokee, color azul claro, con tablilla Núm. AVD-911, para dirigirse a Cayey, donde probarían unas armas de fuego. Una vez más procedieron a establecer una vigilancia en el residen-cial en Ponce. El agente observó cuando el vehículo des-crito por el informante fue abordado por una persona. De allí lo siguieron hasta el pueblo de Coamo, donde se perdió de vista. Dieron por finalizada la vigilancia.
El 3 de marzo de 1993 el informante llamó nuevamente. Esta vez les dijo que las mismas personas iban a dirigirse a un lugar en Caguas para comprar cocaína y que, de re-greso, entrarían a Cayey para probar las armas de fuego. Utilizarían la guagua Cherokee color azul claro, tablilla Núm. AVD-911. También informó que llevarían armas de fuego y bastante dinero en efectivo. Conforme hicieron en las ocasiones anteriores, establecieron vigilanciá en el re-*45sidencial público. A eso de las 2:00 p.m., vieron la guagua Cherokee en la cual iba la misma persona que habían visto los días 23 y 25 de febrero de 1993. Este era una persona blanca con barba. En la calle Wilson, cerca del residencial, dos (2) individuos abordaron la guagua Cherokee; un joven que parecía ser menor de edad, trigueño y que vestía pan-talón corto negro y sweater verde, y otro individuo delgado de pelo claro, con pantalla, y vestido con pantalón depor-tivo color lila, sudadera negra y muchas prendas. La gua-gua Cherokee salió en dirección a la autopista Las Americas y se desvió hacia Coamo, donde entró al pueblo y continuó por la carretera vieja hacia Salinas. Luego entró por unas parcelas que salen por la parte trasera del Alber-gue Olímpico y la autopista, por donde entraron en direc-ción hacia Cayey. Una vez pasaron el peaje de la autopista, el agente Rivera Laporte impartió instrucciones de inter-venir de acuerdo con un plan preacordado. Los bajó de la guagua Cherokee, les informó que era la policía y que, de acuerdo con la información confidencial, ellos transporta-ban y vendían armas de fuego, drogas y dinero. Debido a que la información recibida indicaba que llevaban armas de fuego y dinero debajo del asiento trasero del vehículo, inmediatamente buscó allí. Encontró en ese lugar tres (3) pistolas, dos (2) de ellas cargadas y una (1) con la serie mutilada, y dinero por la suma de veinte mil diecinueve dólares ($20,019). Puso a los individuos, que resultaron ser los dos (2) acusados peticionarios y un menor, bajo arresto y les hizo las advertencias de ley. El vehículo lo retuvo para fines de confiscación.
Los hechos presentados nos confrontan, una vez más, con la necesidad de determinar la legalidad de un arresto y registro sin orden judicial practicados por agentes del or-den público, fundamentados parcialmente en confidencias recibidas por un agente.
*46I — I 1 — 1
 En Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977), expresamos “que una confidencia es suficiente para validar la existencia de causa probable si se establece la concurrenciá de una o más de las siguientes circunstan-cias: 1) que el confidente previamente ha suministrado in-formación correcta; 2) que la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) que la confiden-cia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes; y 4) que la corro-boración se relaciona con actos delictivos cometidos, o en proceso de cometerse”. Recientemente, en Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992), al examinar una situación similar, en la que las declaraciones juradas que dieron apoyo a la expedición de órdenes de arresto y alla-namiento estuvieron fundamentadas parcialmente en con-fidencias hechas a agentes, tuvimos la oportunidad de aclarar el ámbito de los criterios establecidos en Pueblo v. Díaz Díaz, supra. Allí expresamos “que aunque en nues-tras decisiones hemos dicho que basta uno solo de los re-quisitos señalados en Pueblo v. Díaz Díaz, supra, para que la información provista por un confidente anónimo sirva parcialmente de base para determinar válidamente la exis-tencia de causa probable, lo cierto es que, al aplicar la norma, siempre hemos exigido que la confidencia haya sido corroborada por el agente, ya sea mediante observación personal o por información de otras fuentes”. (Enfasis en el original.) Pueblo v. Muñoz, Colón y Ocasio, supra, págs. 982-983. Reiteramos, además, que en este tipo de caso uti-lizaríamos esta norma según la hemos interpretado en con-formidad con los criterios de la totalidad de las circunstan-cias esbozados en Illinois v. Gates, 462 U.S. 213 (1983).
Con respecto a la corroboración en sí, destacamos que ésta “no debe limitarse a ver si la conducta observada es inocente o incriminatoria, sino a evaluar el grado de *47sospecha que conllevan todos los actos de la persona. ... La investigación policial no tiene que generar por sí misma evidencia suficiente para establecer causa probable. Es su-ficiente que indique la presencia de alguna actividad sospe-chosa del carácter sugerido en la confidencia que unido a ella y a otras alegaciones en la declaración jurada pueda razonablemente constituir causa probable.” (Enfasis suplido.) Pueblo v. Muñoz, Colón y Ocasio, supra, págs. 985-986.
Debe tenerse presente que la causa probable o el motivo fundado se determina a base de los criterios de probabilidad y razonabilidad. Meras sospechas no bastan; pero tampoco es necesario que el juez quede convencido, fuera de duda razonable, que se está violando la ley ni que se establezca que la ofensa que se imputa fue verdaderamente cometida. Lo importante es si el agente que efectúa el arresto y allanamiento sin orden judicial tiene, al momento de hacerlo, base razonable o motivos fundados para creer que se estaba violando o se iba a violar la ley; esto es, si se desprende, de la totalidad de las circunstancias, que una persona prudente y razonable creería que se ha cometido o se va a cometer la ofensa objeto de las confidencias. Véanse: Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992); Pueblo v. Marrero Rey, 109 D.P.R. 739 (1980); Pueblo v. Lastra Sáez, 93 D.P.R. 876 (1967); Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964).
Analicemos los hechos en el caso de autos a la luz de las normas de derecho anteriormente expuestas.
I — I HH I — I
En el presente caso no existe la menor duda, ni se cues-tiona, que el agente del Negociado de Investigaciones Es-peciales, Rivera Laporte, recibió tres (3) confidencias tele-fónicas de un informante que, aunque no identificado, había provisto información a la policía anteriormente que *48había dado margen a la presentación de cargos contra otros individuos. Tampoco se pone en duda que el agente Rivera Laporte cumplió con su obligación de investigar la información sobre posibles actividades delictivas recibidas mediante las confidencias. Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985).
Nos resta, pues, estimar si la evidencia considerada en su totalidad proveía un fundamento sustancial para la de-terminación de la existencia de causa probable o motivo fundado necesario para validar un arresto y allanamiento sin orden judicial. Es decir, hay que evaluar de la totalidad de los hechos en este caso, si el grado de sospecha que éstos levantan es tal, que una persona prudente y razonable hu-biese podido determinar que se había cometido o se iba a cometer el acto delictivo objeto de las confidencias.
En la primera confidencia, el 23 de febrero de 1993, se informó que unos individuos iban a salir de un residencial en Ponce, con armas y dinero para comprar drogas en el área de Caguas. Se identificó los vehículos en que viajarían. No se identificaron o describieron a los individuos. Con relación a esta confidencia, la vigilancia policiaca sólo corroboró que, efectivamente, unas personas salieron en esos vehículos, pasaron por el pueblo de Cayey, tomaron un camino sin asfaltar donde había un letrero que leía “Polígono” y que a los veinte (20) minutos se dirigieron al pueblo de Coamo vía Aibonito, donde se perdieron de vista. Ninguna de estas actividades reveló “alguna activi-dad sospechosa del carácter sugerido en la confidencia ...”. Pueblo v. Muñoz, Colón y Ocasio, supra, pág. 986.
Dos (2). días más tarde, se recibió la segunda confiden-cia, mediante la cual se le informó al agente que los mis-mos individuos irían a Caguas a probar unas armas de fuego. Nuevamente, sólo describieron el vehículo que sería utilizado. No identificaron ni describieron a los individuos. La vigilancia sólo logró corroborar la confidencia en cuanto *49a que una persona, efectivamente, abordó y salió del vehí-culo en cuestión.
La tercera y última confidencia ocurrió seis (6) días des-pués, el 3 de marzo de 1993. En esta ocasión, el informante indicó que las mismas personas, las cuales tampoco iden-tificó ni describió, irían a Caguas a comprar cocaína y que, de regreso, entrarían a Cayey a probar las armas de fuego. Indicó que llevarían armas de fuego y bastante dinero. Describió el vehículo a ser utilizado. La vigilancia sólo lo-gró corroborar que una de las personas que estuvo pre-sente en las dos (2) ocasiones anteriores, el 23 y 25 de febrero, guiaba el vehículo identificado en la confidencia. A los peticionarios se les detuvo en el peaje en Cayey. Se registró el vehículo y se encontraron tres (3) pistolas y dinero debajo del asiento trasero, donde había indicado el informante.
Como podrá observarse, surge con meridiana claridad que la investigación policial no reflejó actividad sospechosa alguna del carácter sugerido en la confidencia referente al trasiego de drogas y armas de fuego. El que una misma persona, en tres (3) ocasiones distintas, aborde o guíe unos vehículos previamente identificados por un confidente no constituye, sin más, una actividad sospechosa del carácter sugerido por la confidencia. Tampoco lo sería si a esto se le uniese el hecho de que en una ocasión, mientras los vigila-ban, uno de los acusados fue en el vehículo hasta el Polí-gono en Cayey, que resultó estar cerrado. Tampoco valida un registro y arresto el hecho de que efectivamente se haya encontrado el material delictivo que indicó el informante. Es la conducta previa al registro la que debemos evaluar para determinar si efectivamente había causa probable o motivo fundado para llevarlo a cabo.
Al tomar en consideración la totalidad de las circuns-tancias, o sea, el hecho de que el informante había ofrecido información confiable previamente; la corroboración sobre *50la utilización de los vehículos descritos en la confidencia; el que uno de los peticionarios estuvo presente en las tres (3) ocasiones, y el que en la primera ocasión pasaran por el Polígono de Cayey, estimamos que no levanta un grado de sospecha suficiente para que una persona prudente y razo-nable crea que los acusados estaban portando drogas y ar-mas de fuego para la venta.
En todos los casos donde hemos determinado, al amparo de los criterios establecidos en Pueblo v. Díaz Díaz, supra, que una confidencia ha sido suficiente para sostener la va-lidez del arresto y allanamiento, los hechos reflejan que ha habido una corroboración de alguna actividad sospechosa del carácter sugerido en la confidencia. Veamos.
En Pueblo v. Díaz Díaz, supra, la vigilancia logró corro-borar que los acusados fueron vistos frente al Banco, en el vehículo identificado en la confidencia, sin sombrero, boina y gafas, y que luego, cuando estaban siguiendo al mensa-jero, los tenían puestos; que se adelantaron al vehículo del mensajero que tenía la nómina, pararon bruscamente en el centro de la carretera en un puente y salieron del vehículo. La confidencia era sobre el robo dé una nómina al mensa-jero del Banco.
En Pueblo v. Pagán, Ortiz, supra, se recibieron varias confidencias relacionadas con el trasiego de drogas en una residencia. La vigilancia corroboró una conducta alta-mente sospechosa, tanto de parte de personas en la resi-dencia, como de personas que llegaban en vehículos a ella.
En los tres (3) casos consolidados en Pueblo v. Muñoz, Colón y Ocasio, supra, las confidencias versaban sobre el juego ilegal conocido popularmente como “bolita” y sobre la venta de drogas. En todos se corroboró ampliamente las actividades sospechosas relacionadas con la conducta delic-tiva objeto de las confidencias.
Por todo lo antes expuesto, determinamos que procedía la supresión de la evidencia. Por consiguiente, se dictará sentencia revocando la resolución del foro de instancia, de-*51negando la moción de supresión de evidencia y, de confor-midad con esa sentencia, se concederá la moción de supre-sión de evidencia solicitada por los acusados peticionarios.
El Juez Asociado Señor Negrón García disintió me-diante una opinión escrita.
- O -

 En dicha Resolución y Orden el tribunal señaló lo siguiente:
“Vistos los argumentos vertidos por escrito tanto de los acusados como del Mi-nisterio Público y escuchada la grabación de la Vista Preliminar del presente caso se declara No Ha Lugar la solicitud de Supresión de Evidencia radicada el 26 de mayo de 1993.”


 El Juez Asociado Señor Negrón García disintió, haciendo constar lo si-guiente:
“ ‘Reconocemos, que de ordinario, en los casos en que la evidencia es obtenida sin previa orden judicial, el juez debe celebrar una vista evidenciaría, pues dicho registro se presume ilegal y es al ministerio fiscal que le toca aprobar su validez. Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
“ ‘Sin embargo, se desprende del expediente de autos, que la Moción sobre Su-presión, primero, fue basada en un análisis del testimonio del agente Maximino Rivera Laporte en la vista preliminar; segundo, en la referida moción no se solicitó vista evidenciaría alguna; y tercero, el juez la denegó luego de analizar los argumen-tos y escuchar la grabación de la vista preliminar.
“ ‘Al respecto, surge que los agentes intervinieron con el acusado peticionario —y otros— a raíz de la información ofrecida por un confidente. La jurisprudencia ha validado este tipo de actuación si: 1) el confidente previamente ha suministrado información correcta; 2) la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) ha sido corroborada por observaciones del agente, o por informa-ción proveniente de otras fuentes; y 4) la corroboración se relaciona con actos delic-tivos cometidos o en proceso de cometerse. Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977).
“ ‘Aquí, la información que el confidente ofreció condujo a la policía con exacti-tud hacia los sospechosos, quienes pudieron ser identificados fácilmente por los agentes. Al intervenir encontraron armas de fuego y dinero en el sitio donde el in-formante había indicado. Dicho informante era conocido de la policía, quien les había suplido información con anterioridad. En resumen, la información del confidente fue corroborada.
“ ‘En estas peculiares circunstancias, la celebración de una vista para verificar la razonabilidad del registro no hubiese variado la conclusión de que los agentes actuaron con suficientes motivos fundados.’ ” Resdución de 15 de octubre de 1993, págs. 1-2.